ITEMID: 001-90163
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF SHIREBY v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Violation of Article 14+P1-1 - Prohibition of discrimination (Article 1 of Protocol No. 1 - Protection of property)
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Lech Garlicki;Ledi Bianku;Mihai Poalelungi;Nicolas Bratza
TEXT: 4. The applicant was born in 1955 and lives in Sheffield.
5. His wife died on 3 April 2001. His claim for widows’ benefits was made in June 2001. On 22 June 2001 the applicant was informed that he was entitled to Widowed Parent’s Allowance (“WPA”). However, on 14 January 2002 he was informed that he was not entitled to a Bereavement Payment on the ground that the benefit did not exist at the time of the applicant’s wife’s death. The applicant did not appeal as he considered or was advised that such a remedy would be bound to fail since no such social security benefits were payable to widowers under United Kingdom law.
6. The relevant domestic law and practice are described in the Court’s judgment in the case of Willis v. the United Kingdom, no. 36042/97, §§ 1426, ECHR 2002-IV.
VIOLATED_ARTICLES: 14
P1
VIOLATED_PARAGRAPHS: P1-1
